                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN HAMPTON,                              :   CIVIL ACTION NO. 1:15-CV-898
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
JOHN E. WETZEL, et al.,                     :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 5th day of February, 2019, upon consideration of plaintiff’s

motion (Doc. 75) to substitute pursuant to Rule 25(a)(1) of the Federal Rules of Civil

Procedure, wherein he requests that the court substitute a representative or

successor of the deceased party Robin Lewis,1 and the court noting that Rule

25(a)(1) authorizes the substitution of a proper party for a deceased party if the

claim against the deceased is not extinguished, see FED. R. CIV. P. 25(a)(1), and it

appearing that the claims against Robin Lewis were dismissed on March 21, 2016

while she was named as Jane Doe Chief Hearing Examiner of the Department of

Corrections (see Docs. 31, 32), and the court further noting that decisions regarding

party substitutions plainly rest within the court’s discretion, see McKenna v. Pac.

Rail Serv., 32 F.3d 820, 836 (3d Cir. 1994); FED. R. CIV. P. 25(a)(1) (providing that




      1
        Robin Lewis died on December 21, 2015, before she was identified as a
party to this action. (Doc. 61 ¶ 5). On May 4, 2018, defense counsel filed a
suggestion of death upon the record. (Doc. 61). On July 16, 2018, plaintiff filed the
instant motion to substitute. (Doc. 75).
the court “may order substitution of the proper party”) (emphasis added), it is

hereby ORDERED that the motion (Doc. 75) is DENIED.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
